 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6    IN RE EXTRADITION OF ESTANISLAO Case No. 1:13 -mc-00017-SKO
      FLORENCIO MORALES-HERNANDEZ
 7                                    ORDER REQUIRING GOVERNMENT TO
                                      FILE SUPPLEMENT TO EVIDENCE IN
 8                                    SUPPORT OF EXTRADITION

 9                                                       FIVE DAY DEADLINE

10

11
              On January 11, 2019, the Government filed a memorandum of extradition law in support
12
     of extradition in this matter. (ECF No. 15.) In the memorandum, the Government references the
13
     declaration of Tom Heinemann without pointing to where in the record it is located. (ECF No.
14
     15 at 12, 14-15.) The Court has reviewed the evidence in submitted in the formal extradition
15
     package, as well as the additional documents in the record and is unable to find in the record
16
     such declaration. Accordingly, IT IS HEREBY ORDERED that within five days from the date
17
     of entry of this order the Government shall either file a notice informing the Court of where in
18
     the record the document is located or supplement the record to provide the evidence that is relied
19
     on in the memorandum in support of extradition that is not currently in the record.
20

21 IT IS SO ORDERED.

22
     Dated:     March 4, 2019
23                                                       UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28


                                                     1
